Citation Nr: 0202759	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-00 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
restrictive lung disease, asbestosis, currently evaluated as 
30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 RO rating decision that denied 
an increased rating for service-connected restrictive lung 
disease, asbestosis, then evaluated as 10 percent disabling, 
and that determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
hearing loss.  In October 2001, the RO increased the rating 
for the lung disorder to 30 percent, and the veteran 
continues his appeal for a higher rating.  


FINDINGS OF FACT

1.  The veteran's service-connected restrictive lung disease, 
asbestosis, is manifested, in pertinent part, by mild 
restrictive lung disease but with a forced vital capacity 
measurement of 63 percent on pulmonary function testing. 

2.  A claim for service connection for hearing loss was 
denied by the RO in an unappealed decision in March 1993.  
Evidence received since the March 1993 RO decision is 
cumulative or redundant, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for restrictive lung 
disease, asbestosis, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2001).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for hearing loss, and 
the March 1993 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from January 
1955 to April 1965.  His service medical records do not show 
chronic lung disease, although service records show he 
performed duties in shipboard boiler rooms.  While 
hospitalized for tonsillitis in April 1959, he had an ear, 
nose, and throat consultation which included audiograms 
showing a right ear nerve type hearing deficit and a left ear 
mixed type hearing deficit.  Service medical records do not 
otherwise show hearing loss.  A general medical examination 
in April 1964, as well as a March 1965 service discharge 
examination, noted the ears were normal on clinical 
examination and hearing was 15/15 (normal) in both ears on 
voice testing.

There is no evidence of hearing loss for years after service.  
Medical records from the 1980s and early 1990s note various 
ailments including some lung problems, but there was no 
mention of hearing loss.  In 1992 the veteran first claimed 
service connection for hearing loss.  He also claimed service 
connection for a lung condition from exposure to asbestos 
while serving in the Navy, particularly while performing 
duties in boiler rooms of ships.

In a March 1993 rating, the RO denied, in pertinent part, 
service connection for hearing loss.  The veteran did not 
appeal that decision, which thus became final. 

At an August 1993 VA examination, the veteran gave a history 
of asbestos exposure working in boiler rooms aboard ships in 
the Navy.  On current examination, the diagnosis was moderate 
restrictive lung disease, with mild scarring of the left 
costophrenic angle, consistent with mild pulmonary 
asbestosis.  

In November 1993, the RO awarded service connection and a 10 
percent rating for restrictive lung disease, asbestosis.  

In June 1995, the veteran underwent a VA respiratory 
examination.  The diagnosis was a history of restrictive lung 
disease and asbestosis.  The chest X-ray revealed signs of 
slight pleural thickening and very minimal calcification 
along the right diaphragmatic surface, which were somewhat 
suggestive of previous exposure to asbestos.  There was no 
definite evidence of the interstitial pattern of asbestosis, 
and there was very little change from the previous 
examination in August 1993.  

VA treatment records from 1998 through 2000 primarily involve 
conditions not involved in the present appeal.  

In May 2000, the veteran underwent a VA audiological 
evaluation, at which time he gave a history of occasional 
tinnitus, noise exposure, and ear fungus at times.  The 
diagnosis was sloping to severe hearing loss of both ears, 
and it was recommended that he be fitted for hearing aids.  
Subsequent outpatient records show hearing aids were provided 
in June 2000.

In an August 2000 letter, a private physician wrote that a 
May 2000 chest X-ray was reviewed.  The impression was 
parenchymal abnormalities as described that were consistent 
with asbestosis in an individual with adequate exposure 
history and latent period.  

In September 2000, the veteran filed a claim for an increased 
rating for his lung condition, and he applied to reopen his 
previously denied claim for service connection for hearing 
loss.

In October 2000, the veteran underwent a VA respiratory 
examination.  He reported that he had been a smoker since 
1955, smoking one and a half packs of cigarettes per day.  He 
denied having asthma, and he informed the examiner that he 
was using two different kinds of inhalers daily, with 
improvement in his breathing.  On examination, the lungs 
revealed clear breath sounds without wheezing or other 
adventitious sounds.  Pulmonary function tests revealed mild 
restrictive lung disease, and a chest X-ray showed changes of 
chronic obstructive pulmonary disease with pleural scarring 
noted at the left costophrenic angle.  No specific findings 
of pulmonary asbestosis were noted.  The diagnoses were a 
history of asbestos exposure, mild restrictive lung disease, 
and a history of continuous heavy smoking of cigarettes.  The 
pulmonary function test results were as follows prior to the 
use of medication: FVC was 65 percent of the predicted value, 
FEV1 was 69 percent of predicted, FEV1/FVC was 106 percent of 
predicted, and FEF was 52 percent of predicted.

The veteran failed to report for an RO hearing scheduled for 
February 2001.

In April 2001, the veteran underwent a VA respiratory 
examination.  He had experienced no significant medical 
change since the October 2000 VA examination.  Examination of 
his lungs revealed clear breath sounds without any abnormal 
rales, crepitations, or wheezing.  Pulmonary function test 
results were as follows: FVC was 63 percent of the predicted 
value, FEV1 was 65 percent of predicted, FEV1/FVC was 103 
percent of predicted, and FEF was 47 percent of predicted.  
Pulse oximetry was 93 percent to 96 percent of oxygen 
saturation.  His DLCO (SB) (diffusion capacity of carbon 
monoxide, single breath) was 81 percent of the predicted 
value.  The diagnosis was mild restrictive disease and 
emphysema according to recent X-ray.  A post-bronchodilator 
test was not indicated in the presence of restrictive 
disease.  

In October 2001, the RO granted an increased rating to 30 
percent for restrictive lung disease, asbestosis.

II.  Legal analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and the supplemental statement of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claims.  Pertinent medical records have been 
obtained.  He has been provided VA examinations on his claim 
for an increased rating for a service-connected lung 
condition.  A VA examination is not required on the 
application to reopen the claim for service connection for 
hearing loss.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

A.  Increased rating for restrictive lung disease, asbestosis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The Board notes that in its last rating decision, the RO 
applied Diagnostic Code 6845 for restrictive lung disease, 
rather than Code 6833 for asbestosis.  The RO reasoned that 
there was little or no evidence of current asbestosis, and 
thus the restrictive lung disease code was the better code 
for rating the lung condition.  While there is some recent 
medical evidence suggesting no asbestosis, there is some 
recent medical evidence to the contrary.  And, of course, the 
veteran's service-connected lung condition still includes 
asbestosis.  Use of Code 6833 for asbestosis is more 
favorable to the veteran, considering the criteria of that 
code.  In view of all factors, the Board will rate his lung 
condition under Code 6833 for asbestosis.

A 30 percent evaluation for asbestosis requires FVC of 65 to 
74 percent of predicted; or DLCO (SB) of 56 to 65 percent.  A 
higher rating of 60 percent requires FVC of 50 to 64 percent 
of predicted; or DLCO (SB) of 40 to 55 percent predicted; or 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833.

The examinations that have measured the veteran's pulmonary 
function have demonstrated some fluctuations.  In October 
2000, the FVC measurement was 65 percent of the predicted 
value.  Most recently, on VA examination in April 2001, the 
measurement of FVC was 63 percent, which by application of 
the rating criteria of Code 6833, satisfies the requirements 
for a 60 percent rating.  

In sum, the evidence indicates that the veteran's latest 
pulmonary function test results satisfy the criteria for a 60 
percent rating for his lung condition under Code 6833.  
Accordingly, the Board grants an increased rating to 60 
percent for the service-connected restrictive lung disease, 
asbestosis.  The benefit-of-the-doubt rule has been 
considered in granting this benefit.  38 U.S.C.A. § 5107(b).

B.  Application to reopen claim for service connection for 
hearing loss 

A claim for service connection for hearing loss was 
previously denied in a March 1993 RO decision.  The veteran 
did not appeal that decision, which thus became final.  
38 U.S.C.A. § 7105.  Although the March 1993 RO decision is 
considered final, the claim may be reopened if new and 
material evidence has been submitted since then.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" was 
recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).]  

At the time of the final 1993 RO decision, the veteran's 
service medical records from his 1955-1965 active duty showed 
some hearing deficit was noted during hospitalizaton for 
tonsillitis, although later service records including the 
discharge examination showed normal hearing.  Other evidence 
showed no hearing loss for years after service.  Since the 
1993 RO decision, there is medical evidence showing hearing 
loss in 2000, but there is no medical evidence to link the 
condition to service which ended many years ago.  While this 
medical evidence of recent hearing loss may be new evidence, 
it is not material evidence since by itself or in connection 
with earlier evidence it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Since the 1993 RO decision, the veteran has again 
asserted that his current hearing loss is related to service, 
but his repetitious contention is not new evidence.

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for hearning loss, and the 1993 RO decision 
remains final.


ORDER

An increased rating to 60 percent for restrictive lung 
disease, asbestosis, is granted.

The application to reopen a claim for service connection for 
hearing loss is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

